Citation Nr: 0634359	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a rash of the low 
back.

2.  Entitlement to service connection for a chronic sinus 
disability.

3.  Entitlement to service connection for the residuals of a 
fractured rib.

4.  Entitlement to service connection for a disability of 
both hands (claimed as arthritis).

5.  Entitlement to service connection for a dermatofibrosis 
of the left hand.

6.  Entitlement to service connection for the residuals of a 
laceration of the left ring finger.

7.  Entitlement to service connection for the residuals of a 
right hip abrasion.

8.  Entitlement to service connection for bilateral 
epididymitis.

9.  Entitlement to service connection for bilateral knee 
disability.

10.  Entitlement to service connection for a right knee scar.

11.  Entitlement to service connection for a plantar wart of 
the left foot.

12.  Entitlement to service connection for disability of both 
feet (claimed as swelling of the feet).

13.  Entitlement to service connection for chronic 
gastrointestinal disability to include irritable bowel 
syndrome.

14.  Entitlement to service connection for hemorrhoids.

15.  Entitlement to an initial rating higher than 10 percent 
for lumbago.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from November 1978 to 
March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran was afforded a personal hearing at 
the RO in Las Vegas before the undersigned Veterans Law Judge 
in May 2005.  A transcript of the hearing is associated with 
the claims file.

The issues of entitlement to service connection for chronic 
gastrointestinal disability to include irritable bowel 
syndrome and hemorrhoids are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A skin rash of the low back is unrelated to service.

2  The medical evidence of record does not show a current 
diagnosis, or treatment of, chronic sinus disability, 
disability of the rib, hands (arthritis), left ring finger, 
right hip, knees, or feet, dermatofibromosis of the left 
hand, bilateral epididymitis, right knee scar, or plantar 
wart of the left foot.  

3.  Considering pain and functional loss due to pain, the 
veteran's lumbago has not resulted in: muscle spasm on 
extreme forward bending; moderate limitation motion of the 
lumbar spine; loss of forward flexion of the thoracolumbar 
spine to 60 degrees or less; limitation of the combined range 
of motion of the thoracolumbar spine to 120 degrees or less; 
muscle spasm; guarding severe enough to result in abnormal 
gait or spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or neurological deficit.


CONCLUSIONS OF LAW

1.  A rash of the low back was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A chronic sinus disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A disability of the rib was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  A disability of both hands (claimed as arthritis) was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).

5.  Dermatofibrosis of the left hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

6.  A disability of the ring finger of the left hand was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  A disability of the right hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

8.  Bilateral epididymitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

9.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

10.  A right knee scar was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

11.  A plantar wart was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

12.  A disability of both feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

13.  The criteria for an initial rating higher than 10 
percent for lumbago have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002), Diagnostic Codes 5292, 
5295 (2003), Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Before the initial adjudication, the RO provided VCAA notice 
by letter, dated in September 2001.  A similar notice letter 
was mailed to the veteran in October 2004.  The notice 
included the type of evidence needed to substantiate a claim 
of service connection, namely, evidence of an injury or 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim, as the claim was received 
more than one year after service. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided in conjunction with the claims of service 
connection, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of prejudice 
as to any defect regarding such notice under Dingess at 19 
Vet. App. 473. 

Since the claim for increase following the initial grant of 
service connection for which there was proper VCAA notice and 
a disability rating as assigned, the statutory VCAA notice 
has served its purpose and the application of the VCAA is no 
longer required because the claim has already been 
substantiated.  The October 2004 notice concerning the rating 
was followed by RO consideration and process in the March 
2005 supplemental statement of the case.  Other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the rating for the 
disability in the statement of the case as required by 
38 U.S.C.A. § 7105(d).  Dingess at 19 Vet.App. 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   

Generally, in order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Skin Rash of Low Back

Service medical records show that the veteran was seen for 
complaints of a back rash in September 1986.  The diagnosis 
was folliculitis.  Subsequent service medical records and 
examination reports are absent any findings of complaints, 
treatment, or diagnosis of a rash of the back, to include 
folliculitis.  This single document episode is insufficient 
to establish chronicity during service; as the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  

After service, an August 2002 VA skin examination diagnosed 
the veteran as having "prickly heat" on his trunk and neck.  
A December 2001 VA treatment record noted that the veteran 
reported a problem with eczema or lichenification.  While 
there is tenably favorable evidence to establishing 
continuity of symptomatology, the analysis does not stop 
here.  Even if there is continuity of symptomatology, there 
also must be competent evidence that relates the present 
condition to that symptomatology.  Medical evidence is 
required to demonstrate such a relationship because the 
condition is not of the type to which a lay person's 
observation is competent.  Savage v. Gober, 10 Vet.App. 488, 
495-98 (1997).  Neither the August 2002 examination report 
nor the December 2001 treatment report made any finding that 
related the veteran's current skin problems (prickly heat 
and/or eczema) to his active service.

As the Board is bound to consider only independent medical 
evidence to support its findings, the Board concludes that 
the claim fails because there is no competent medical 
evidence that relates the present symptoms etiologically to 
the post-service symptomatology. 

As for the veteran's statements and testimony, where as here, 
the determinative issues involve medical causation or a 
medical diagnosis, competent medical evidence is required to 
support the claim.  The veteran as a layperson is not 
competent to offer an opinion as to medical causation or as 
to a medical diagnosis, consequently his statements and 
testimony relating the claimed disability to service, do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence to 
substantiate the claim. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection a rash on the low 
back, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 

Sinuses, Rib, Hands, Dermatofibrosis of the Left Hand,
Left Ring Finger, Right Hip, Bilateral Epididymitis, 
Bilateral Knee, Right Knee Scar, Plantar Wart, Both Feet

Service medical records show that the veteran suffered a fall 
in February 1986 that resulted in an abrasion of the right 
hip.  Relevant treatment notes indicate that the abrasion was 
superficial and did not result in an infection.  No residuals 
were reported thereafter.  In August 1990, the veteran was 
seen for complaints of left foot pain.  He was diagnosed as 
having a plantar wart.  The wart was excised in September 
1990 and there is no evidence of recurrence.  In May 1991, 
the veteran was seen for complaints of scrotal swelling.  The 
diagnosis was bilateral epididymitis.  There is no evidence 
of recurrence.  At that time his complaints included swelling 
of the feet.  The veteran was seen in February 1996 for 
complaints of a cyst in the interspace (web) between the 
index and ring finger of the left hand.  The cyst was 
biopsied in March 1996.  The diagnosis was dermatofibroma.  
The veteran experienced a recurrence of the dermafibroma in 
January 1997.  It was removed later that month without 
incident.  

In May 1996, the veteran was evaluated due to complaints of 
left knee pain and instability.  Bursitis was suspected.  X-
rays were normal.  Service medical records also reveal 
treatment for sinusitis and sinus-related problems on 
multiple occasions including September 1985, April 1986, June 
1993, and October and November 1998.  The service medical 
records contain no findings with respect to a fractured rib, 
arthritis of the hands, laceration of the left ring finger, 
and/or an injury to the right knee.  

After service, there is no record of treatment for a chronic 
sinus disability, disability of the rib, hands (arthritis), 
left ring finger, right hip, knees, or feet, dermatofibroma 
of the left hand, bilateral epididymitis, right knee scar, or 
plantar wart of the left foot.  On the contrary, when the 
veteran was examined in August 2002, the examiner stated that 
a dermatofibroma of the left hand was not present.  He also 
indicated that there was no current evidence of bilateral 
epididymitis, a disability of the hands or fingers, bilateral 
knee disability, or sinusitis.  X-rays taken of the sinuses, 
hands, and knees were normal.  The Board also notes that the 
veteran specifically denied any current or post-service 
treatment for epididymitis or bilateral knee disability.  In 
other words, there is simply no competent post-service 
medical evidence documenting any of these claimed 
disabilities.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury), Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  Although the 
veteran has expressed his own opinion that he currently 
suffers from disabilities of the sinuses, rib, hands 
(arthritis), left ring finger, right hip, knees, and feet, 
dermafibroma of the left hand, bilateral epididymitis, right 
knee scar, or plantar wart of left foot, the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claims of service connection for 
a chronic sinus disability, disability of the rib, hands 
(arthritis), left ring finger, right hip, knees, or feet, 
dermafibroma of the left hand, bilateral epididymitis, right 
knee scar, or plantar wart of left foot, the preponderance of 
the evidence is against the claims, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2006).  

Separate diagnostic codes identify the various disabilities.  
Under 38 C.F.R. § 4.1, it requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  Under 38 C.F.R. § 4.2, it requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  Under 
38 C.F.R. § 4.7, it provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

As the claims for increase followed the initial grant of 
service connection, separate or staged ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where a law or regulation changes after a claim has been 
filed, but before the appeal process has been concluded, the 
version more favorable to the appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.

By a rating decision in December 2002, the RO granted service 
connection for lumbago and assigned a 10 percent rating under 
Diagnostic Code (DC) 5295 (lumbosacral strain).  The veteran 
appealed the initial rating.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, the 
pertinent criteria for lumbosacral strain under Diagnostic 
Code 5295 were:

Muscle spasms on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing 
position was 20 percent disabling.  Characteristic pain 
on motion was 10 percent disabling.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, the pertinent criteria for limitation 
of motion of the lumber spine were:

Moderate limitation of motion of the lumber spine was 20 
percent disabling. Slight limitation of motion of the 
lumber spine was 10 percent disabling. 

The rating criteria were revised on September 26, 2003.   
Under the revised criteria, the back disability is rated 
under a general rating formula.  The pertinent criteria with 
or without symptoms such as pain are: 

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis is 20 percent disabling.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  Any such functional loss must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.

On examination in August 2002, the veteran complained of low 
back stiffness and pain, which occurred mostly in the 
morning.  He denied having any flare ups of pain.  The 
pertinent findings were flexion to 70 degrees, extension to 
28 degrees, lateral bending to 34 degrees, and bilateral 
rotation to 28 degrees.  The spine was painful only on 
extensive flexion.  The examiner stated that there would be 
some additional limitation of function due to pain that would 
amount to approximately five percent.  There was no evidence 
of weakness, tenderness, or spasm.  There was no postural 
abnormality, fixed deformity, or defect of the musculature of 
the spine.  There were no neurological abnormalities.  The 
diagnosis was lumbago, lumbosacral spine, mild to moderate by 
history.  

On examination in November 2004, the veteran endorsed a dull 
and achy pain of the low back.  He said the pain was not 
constant, and that it occurred mostly in the morning when he 
got out of bed.  He described the intensity of being between 
two and three from a range of one to ten.  He denied any 
current treatment.  He also denied any flare ups, numbing, 
weakness, or bladder or bowel problems.  An inspection of the 
spine showed normal posture, gait, and curvature.  Range of 
motion testing showed forward flexion to 70 degrees, 
extension to 28 degrees, lateral flexion to 28 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
The spine was most painful when forward flexion exceeded 72 
degrees.  Range of motion was limited by pain by an 
additional five percent.  There was no evidence of muscle 
spasm or guarding.  The neurological component of the 
examination was within normal limits.  There was no evidence 
of intervertebral disc syndrome or any nerve entrapment.  The 
diagnosis was degenerative disc disease of the lumbar spine, 
L4-5 and L5-S1.

Records from the Las Vegas VAMC document the veteran's 
treatment for low back disability.  In particular, he was 
seen for an initial consultation in December 2001.  He 
described a long history of low back pain.  He indicated he 
had treated his back pain with anti-inflammatories, muscle 
relaxants, steroid injections, and oxycodone.  There was no 
lumbar tenderness and negative straight leg raising.  The 
veteran was seen again in September 2002.  The examiner noted 
that the veteran was an infrequent patient.  He also noted 
that the veteran rarely used oxycodone, and that he was just 
now refilling his December 2001 prescription.

Consideration has been given as to whether a higher rating 
could be assigned for lumbago (lumbosacral strain) under the 
"old" Diagnostic Code 5295.  To assign a higher rating 
under Diagnostic Code 5295 there had to be evidence of muscle 
spasm on extreme forward bending.  No muscle spasm was noted 
on either VA examination.  Muscle spasm is not identified in 
any of the VA records.  A higher rating under Diagnostic Code 
5295 is not warranted.

The Board has also considered the criteria under Diagnostic 
Codes 5292, limitation of motion.  The evidence fails to 
support a higher rating, 20 percent, under the "old" or 
"new" rating criteria.  The range of motion findings at the 
November 2004 VA examination, forward flexion to 70 degrees, 
extension to 28 degrees, lateral flexion to 28 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally, 
were the most limiting during the appeal period.  In 2002, 
the veteran had flexion to 70 degrees, extension to 28 
degrees, lateral bending to 34 degrees, and bilateral 
rotation to 28 degrees.  These findings do not indicate 
moderate loss of motion of the lumbar spine.  Application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 would not provide for a 
higher disability rating.  As discussed above, the reports of 
the August 2002 and November 2004 VA examinations clearly 
indicated that there would only be a slight decrease of 
function (five percent) due to pain.  That additional 
limitation would result in 66 degrees of forward flexion.

Also under the current criteria, the General Rating Formula, 
the veteran has not demonstrated limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or less or 
limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less.  There is also no 
evidence that the veteran experiences muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The criteria for a 20 percent rating under 
Diagnostic Code 5237 have not been established.  In so 
deciding, the Board has again taken into account functional 
loss due to pain.  38 C.F.R. §§  4.40, 4.45, and 4.59.

Consideration has been given as to whether a higher rating 
could be assigned for intervertebral disc syndrome under the 
"old" DC 5293 or "new" DC 5243.  The Board recognizes that 
the veteran has previously been diagnosed as having a 
herniated nucleus pulposus.  However, the report of the 
November 2004 VA examination specifically found that there 
was no evidence of intervertebral disc syndrome.  The August 
2002 examination similarly indicated that there were no 
neurological complications stemming from the veteran's low 
back disability.  A rating under the relevant DCs for 
intervertebral disc syndrome would therefore be 
inappropriate.


ORDER

Entitlement to service connection for a rash of the low back 
is denied.

Entitlement to service connection for a chronic sinus 
disability is denied.

Entitlement to service connection for the residuals of a 
fractured rib is denied.

Entitlement to service connection for a disability of both 
hands (claimed as arthritis) is denied.

Entitlement to service connection for a dermatofibrosis of 
the left hand is denied.

Entitlement to service connection for the residuals of a 
laceration of the ring finger of the left hand is denied.

Entitlement to service connection for the residuals of a 
right hip abrasion is denied.

Entitlement to service connection for bilateral epididymitis 
is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for a right knee scar is 
denied.

Entitlement to service connection for a plantar wart of the 
left foot is denied.

Entitlement to service connection for disability of both feet 
(claimed as swelling of the feet) is denied.

Entitlement to a initial rating higher than 10 percent for 
lumbago is denied.


REMAND

Service medical records document multiple evaluations for the 
veteran's complaints of gastrointestinal problems including 
diarrhea, but that no conclusive diagnosis was rendered.  
Post-service medical evidence includes an August 2002 VA 
examination that diagnosed the veteran as having irritable 
bowel syndrome.  A follow-up September 2002 VA 
gastrointestinal examination similarly diagnosed the veteran 
as having irritable bowel syndrome possibly related to 
lactose intolerance.  No findings were made with regard to 
the gastrointestinal problems the veteran experienced during 
his active service.  Also, at his May 2005 personal hearing 
the veteran testified that he strictly abstained from 
consuming dairy products, and that his gastrointestinal 
symptoms (diarrhea) persisted.  Another VA examination is 
therefore warranted.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board).

Further, during the course of his personal hearing in May 
2005, the veteran indicated that he had recently received 
treatment for hemorrhoids through the Houston VAMC.  Records 
of that treatment are not on file.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  The Board notes that 
the veteran denied hemorrhoids in August 2002 and refused 
rectal examination.  It is not clear whether or not he 
currently has hemorrhoids or residuals of those treated in 
service. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Houston VAMC since September 2001.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any chronic 
gastrointestinal disability including 
irritable bowel syndrome and hemorrhoids. 
The claims folder must be made available 
to the examiner for review before the 
examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate. 

The examiner should identify all 
disabilities of the gastrointestinal 
system.  The examiner should provide an 
opinion on whether there is a 50 percent 
probability or greater (as likely as not) 
that any current disorder affecting the 
gastrointestinal system, including 
hemorrhoids or residuals thereof, if 
present, had its onset during the 
veteran's active military service or is 
otherwise etiologically related thereto 
or to symptoms therein.  A discussion of 
the facts and the medical principles 
involved will be of considerable 
assistance to the Board.

3.  Following completion of the 
foregoing, the claims of service 
connection for chronic gastrointestinal 
disability and hemorrhoids should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the March 2005 
SSOC, and discussion of all pertinent 
laws and regulations, not previously 
provided. An appropriate period of time 
for response should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


